REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having at least one friction element having defined thermal expansion properties, which are different from the carrier flange element and/or the pendulum elements, is associated with the carrier flange element and is designed and arranged in such a way that in a defined temperature range of the centrifugal pendulum, upon a movement of at least one pendulum element corresponding to the friction element in the direction of a stop position, this corresponding pendulum element comes into or is in contact with the friction element even before reaching the stop position, rubbing against the friction element while dissipating pendulum element movement energy; at least one friction element having defined thermal expansion properties, which are different from the carrier flange element and/or the pendulum element, is associated with at least one pendulum element and is designed and arranged in such a way that the pendulum element comes into contact with the carrier flange element upon a movement in the direction of a stop position before reaching the stop position in a defined temperature range of the centrifugal pendulum and rubs against the carrier flange element with the friction element while dissipating pendulum element movement energy; at least one friction element having defined thermal expansion properties, which are different from the carrier flange element and/or the pendulum elements, is associated with the carrier flange element and is designed and arranged in such a way that in a defined temperature range of the centrifugal pendulum, upon a movement of at least one pendulum element corresponding to the friction element in the direction of a stop position, this corresponding pendulum element comes into or is in contact with the friction element even before reaching the stop position and rubs against the friction element while dissipating pendulum element movement energy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656